


EXHIBIT 10.11

 

Zions Bancorporation

Senior Management Value Sharing Plan

Award Period: 2001 - 2004

 

 

Objective:

 

To provide an ongoing multi-year incentive for the senior managers of Zions
Bancorporation and its subsidiaries which:

 

A. Focuses managers’ attention on the creation of long-term shareholder value;

 

B. Creates an incentive that promotes teamwork across departments and
subsidiaries, and which encourages managers to balance profit center
accountability with Company-wide goals; and,

 

C. Complements the short-range annual bonuses which reflect the achievement of
annual objectives and the Company’s short-term profitability.

 

 

Eligibility:

 

Participants in the Plan will consist of specified members of the senior
management group (and certain other key managers) of the Company and its major
subsidiaries. Participants for each Award Period shall be specifically
identified by the Company’s Board of Directors (the “Board”) or its Executive
Compensation Committee (the “Committee”).

 

 

Allocation of Awards:

 

It is anticipated that during the first quarter of each year in which the Plan
operates, the Board of Directors shall approve the establishment of a pool of
Award Funds to be generated during the Award Period, according to the general
formula outlined below. Participants shall be designated by the Board or the
Committee. Claims against the pool of Award Funds for each Award Period shall be
represented by Participation Units (“Units”), and each participant shall be
allocated a specific number of Units by the Committee. The Units shall represent
a pro-rata claim, in proportion to the total Units designated for that Award
Period, on any Award Funds generated by the Plan during the Award Period.

 

 

Term:

 

Each Award Period shall consist of a continuous four-calendar-year period. The
Plan is intended to constitute a “moving four-year-average” incentive plan, with
the anticipation that a new Award Period would be designated each year, with
multiple Award Periods overlapping one another.  Nevertheless, the establishment
of a new Award Period each year is subject to the Board’s discretion.

 

--------------------------------------------------------------------------------


 

Determination of Award Funds:

 

The amount of Award Funds in the pool for each Award Period shall be a function
of the Aggregate Cash Earnings Per Share (“ACEPS”) during the Award Period,
together with the mathematical Average Tangible Return On Shareholders’ Equity
(“TROE”) for each of the four years in the Award Period,

 

Aggregate Cash Earnings Per Share (“ACEPS”) shall be defined as the aggregate,
over the four year Award Period, of each year’s Net Cash Income divided by
average diluted shares outstanding. Net Cash Income shall be defined as net
income before the cumulative effect of changes in accounting principles, plus
the after-tax cost of amortized  goodwill and core deposit intangible assets,
plus the after-tax cost of charges recognized to standardize accounting
practices of acquired entities, plus the after-tax cost of merger charges
realized during the period.

 

Tangible Return on Shareholders’ Equity (“TROE”) shall be defined as the
average, for each of the four years in the Award Period, of the Company’s Net
Cash Income divided by the average Modified Tangible Equity. Modified Tangible
Equity shall mean total common shareholders’ equity, less goodwill and core
deposit intangible assets, except if such intangible assets arise as a result of
acquisitions of businesses, stock or deposits for cash.  (If such acquisitions
are made with a combination of cash and stock, goodwill and core deposit
intangible assets shall be deducted from common shareholders’ equity only to the
extent that such items exceed the total value of Zions’ shares issued in the
transaction.)

 

Each year, the Committee shall establish minimum targets for TROE and ACEPS for
the Award Period. These minimum targets would both be required to be reached in
order for any Award Funds to be earned. Additionally, the Committee may
designate Award Fund allocation amounts based upon the achievement of higher
levels of TROE, with upward adjustments possible if higher levels of ACEPS are
achieved. The Committee may also designate other conditions and adjustment
factors to ensure the Plan’s integrity and consistency with shareholder and
depositor interests.

 

The 2001-2004 Award Period formula for the determination of the value of Units
is as indicated in the Appendix.

 

For the 2001-2004 Award Period, the following parameters shall be established,
and adjustments made to the Company’s earnings calculations, for purposes of
determining Award Funds available under the Plan:

 

1). The Plan is intended to create an incentive for increasing shareholder
value. However, this is not to be accomplished by reducing capital levels or
assuming extraordinary or unwarranted risks. Accordingly, it is expected that
total risk-based capital levels shall be maintained at a level at least 125% of
“well-capitalized” regulatory requirements.

 

2). The Company’s reserve levels are to be conservatively maintained. To the
extent that the consolidated Allowance for Loan and Lease Losses is less than
100% of the peer group level, as expressed in terms of reserves/non-current
loans as reported in the most current Uniform Bank Performance Report available
at December  31, 2004, an appropriate adjustment shall be made to after-tax
earnings (for purposes of calculating Award Funds only) to compensate for any
deficit relative to the 100% minimum target level. Actual reserve levels are, of
course, subject to Board

 

2

--------------------------------------------------------------------------------


 

and/or regulatory decisions. No upward adjustments shall be made in “pro forma”
earnings in the event actual reserve levels exceed 100% of the peer group
target.

 

3). Unless determined otherwise by the Board, in the event of any merger
involving an acquisition by Zions for the exchange of Zions’ shares in a
pooling-of-interests transaction, earnings per share prior to the acquisition
date shall, for the purpose of calculating ACEPS during the Award Period, be
determined using Zions’ un-restated numbers.

 

Other Terms and Conditions:

 

The Plan is to be governed and interpreted by the Committee, whose decisions
shall be final. The terms of the Plan are subject to change or termination at
their sole discretion.

 

The Company shall retain the right to withhold payment of Award Funds to
participants in the event of a significant deterioration in the Company’s
financial condition, or if so required by regulatory authorities, or for any
other reason considered valid by the Board in its sole discretion.

 

Participants shall not vest in any benefits available under the Plan until the
conclusion of each Award Period. Nevertheless, upon death, permanent disability,
or normal or early retirement (unless upon early retirement the participant
becomes employed by an entity which competes with Zions Bancorporation),
participants (or their estates) shall be eligible to receive a proportionate
share of Award Funds based upon the number of Units granted, and the number of
full calendar quarters the participant was engaged as an officer of the Company
or its subsidiaries prior to death, disability, or retirement.

 

The Units shall not be transferable without the express approval of the
Committee.

 

In the event of the merger or acquisition of the Company, the Plan may be
terminated as of the end of the fiscal quarter preceding the first full quarter
before the transaction is consummated. The Board may make any reasonable
estimates or adjustments necessary in calculating Award Funds for any Award
Period. The Board may also, at its sole discretion, alter the terms of the Plan
at any time during an Award Period.

 

This document is intended to provide a guideline for the creation and
distribution of incentive compensation. Nothing herein creates a contractual
obligation binding on the Board, and no Participant shall have any legal rights
with respect to an Award until such Award is distributed.

 

Earnings per share calculations shall be adjusted to reflect any stock splits,
stock dividends, or other such changes in capitalization, at the discretion of
the Committee.

 

The award of Units to any participant shall not confer any right with respect to
continuance of employment by the Company or its subsidiaries, nor limit in any
way the right of the Company to terminate his or her employment at any time,
with or without cause.

 

3

--------------------------------------------------------------------------------


 

APPENDIX

 

ZIONS BANCORPORATION VALUE-SHARING PLAN: 2001 - 2004

 

Calculation of Participation Unit Value

 

Aggregate Cash Earnings Per Share (“ACEPS”)

 

If the ACEPS is:

 

 

 

 

 

The basic value of a

 

Over -

 

But not over -

 

Participation Unit is -

 

 

 

 

 

 

 

$

13.89

 

$

14.23

 

$ .3383 plus $.0202 per each cent of the amount over $13.89

 

 

 

 

 

 

 

$

14.23

 

$

14.58

 

$ 1.0281 plus $.0303 per each cent of the amount over $14.23

 

 

 

 

 

 

 

$

14.58

 

$

14.93

 

$ 2.0831 plus $.0403 per each cent of the amount over $14.58

 

 

 

 

 

 

 

$

14.93

 

$

15.30

 

$ 3.5173 plus $.0504 per each cent of the amount over $14.93

 

 

 

 

 

 

 

$

15.30

 

$

15.67

 

$ 5.3447 plus $.0605 per each cent of the amount over $15.30

 

 

 

 

 

 

 

$

15.67

 

$

16.04

 

$ 7.5800 plus $.0706 per each cent of the amount over $15.67

 

 

 

 

 

 

 

$

16.04

 

$

16.43

 

$ 10.2379 plus $.0807 per each cent of the amount over $16.04

 

 

 

 

 

 

 

$

16.43

 

$

16.82

 

$ 13.3335 plus $.0908 per each cent of the amount over $16.43

 

 

 

 

 

 

 

$

16.82

 

$

17.22

 

$ 16.8824 plus $.1008 per each cent of the amount over $16.82

 

 

 

 

 

 

 

$

17.22

 

$

17.62

 

$ 20.9001 plus $.1109 per each cent of the amount over $17.22

 

 

 

 

 

 

 

$

17.62

 

$

18.04

 

$ 25.4027 plus $.1210 per each cent of the amount over $17.62

 

 

 

 

 

 

 

$

18.04

 

$

18.46

 

$ 30.4067 plus $.1209 per each cent of the amount over $18.04

 

 

 

 

 

 

 

$

18.46

 

$

18.89

 

$ 35.4984 plus $.1209 per each cent of the amount over $18.46

 

 

 

 

 

 

 

$

18.89

 

$

19.32

 

$ 40.6845 plus $.1209 per each cent of the amount over $18.89

 

 

 

 

 

 

 

$

19.32

 

$

19.77

 

$ 45.9662 plus $.1089 per each cent of the amount over $19.32

 

 

 

 

 

 

 

$

19.77

 

$

20.22

 

$ 50.8119 plus $.1089 per each cent of the amount over $19.77

 

 

 

 

 

 

 

$

20.22

 

$

20.68

 

$ 55.7461 plus $.0871 per each cent of the amount over $20.22

 

 

 

 

 

 

 

$

20.68

 

$

21.15

 

$ 59.7651 plus $.0653 per each cent of the amount over $20.68

 

 

 

 

 

 

 

$

21.15

 

$

21.63

 

$ 62.8339 plus $.0436 per each cent of the amount over $21.15

 

 

 

 

 

 

 

$

21.63

 

 

 

$ 64.9166

 

 

4

--------------------------------------------------------------------------------


 

Tangible Return on Shareholders’ Equity (“TROE”) Modifier:

 

The basic Participation Unit value determined above shall be adjusted as
follows:

 

If TROE for 2001 - 2004 is less than 15.00%, the Participation Units shall have
no value.

 

If TROE is equal to or greater than 15.00% but less than 19.00%, the basic value
of a Participation Unit shall be multiplied by a factor of 1.00.

 

If TROE is equal to or greater than 19.00% but less than 26.00%, the basic value
of a Participation Unit shall be multiplied by the following factor:   1+(TROE -
.19)5.7143.

 

If TROE is 26.00% or more, the basic value of a Participation Unit shall be
multiplied by 1.40.

 

******************************

Example:  If ACEPS is $18.60 and TROE is 24.30%, each Participation Unit would
be worth  $48.45.

 

[$35.4984+100($18.60-$18.46)$.1209] X [1+(.2430 - .19)5.7143] = $48.45

 

5

--------------------------------------------------------------------------------

